COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
  MICHAEL JANGL,                                                   No. 08-19-00253-CR
                                                   §
                    Appellant,                                        Appeal from the
                                                   §
  v.                                                            County Court at Law No. 2
                                                   §
  THE STATE OF TEXAS,                                             of Hays County, Texas
                                                   §
                    State.                                           (TC# 19-1183CR)
                                                   §


                                            ORDER

       The Appellant’s brief in the above styled and numbered cause was due December 6, 2019.

On December 18, 2019, Appellant filed a response indicating that he filed a brief with the Hays

County clerk and has no intention on filing an additional brief with this Court. Appellant is required

to file a brief with the appellate court in compliance with TEX.R.APP.P. 38.1.

       On January 22, 2020, this Court ordered the trial court in this case to conduct a hearing to

determine whether Appellant Michael Jangl, pro se, wished to continue with his appeal. Appellant

has since filed documents with this Court indicating his desire to continue his appeal. Therefore,

this Court orders the upcoming trial court hearing to determine whether Jangl wishes to proceed

with his appeal to be CANCELLED.

       However, Jangl has still not complied with his duty to file an Appellant’s Brief in this

Court and addressed to this Court that complies with the requirements set out in Rule 38.1 of the

                                                  1
Texas Rules of Appellate Procedure. Under these circumstances, the Court retains the discretion

to either dismiss this appeal for want of prosecution/failure to adhere to a Court order or to submit

this case for consideration without a reporter’s record and without briefs.

       In lieu of invoking these remedies at this time, the Court will afford Jangl one last

opportunity to file an Appellant’s Brief that complies with the requirements of Rule 38.1 of the

Texas Rules of Appellate Procedure. APPELLANT’S BRIEF IS DUE 14 DAYS FROM THE

DATE OF THIS ORDER. Failure to timely file a brief in this Court will lead the Court to submit

the case on the basis of the record alone, dismiss the case for failure to comply with a Court order

without further notice, or issue other orders as appropriate.

       IT IS SO ORDERED this 3rd day of February, 2020.



                                              PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2